DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s preliminary amendment filed 8/24/2022 has been entered. The claims 1-5, 8 and 9 have been amended. The claims 1-5 and 7-9 are pending in the current application.  

Response to Arguments
Applicant’s arguments filed 8/24/2022 with respect to the amended claim 1 and similar claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit configured to acquire….an image generating unit configured to generate…” of claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

For example, with respect to the claimed “acquisition unit” in claim 1 or claim 9, applicant’s specification discloses at FIG. 3 “Acquisition unit 104” within the processing unit 100 or “acquisition unit 304” within the processing unit 300 of FIG. 9 and at Paragraph 0030 “functional blocks for performing various processing operations in FIG. 3 can be configured by hardware such as a circuit block”. With respect to the claimed “image generation unit”, applicant’s specification discloses at FIG. 3 “menu image generation unit 110” within the processing unit 100 or “content purchase image generation unit 310” within the processing unit 300 at Paragraph 0030 “functional blocks for performing various processing operations in FIG. 3 can be configured by hardware such as a circuit block”. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hinoshita et al. US-PGPUB No. 2018/0169528 (hereinafter Hinoshita) in view of Nogami et al. US-PGPUB No. 2013/0326510 (hereinafter Nogami). 

Re Claim 1: 
Hinoshita implicitly teaches an information processing device that connects to a server that manages statuses of a plurality of users, the information processing device comprising: 
an acquisition unit configured to acquire a status of each user from the server; 
wherein an active status indicates a user of the plurality of users is currently executing an application (
Hinoshita teaches at FIG. 18 that the player icons 143 and 144 are active players along with the associated physical strength indicators and are arranged on the periphery of the game icon while the player icons 141, 142 and 145 are in ready status. Hinoshita teaches at Paragraph 0186 that a player icon also contains an image indicating a player character operated by a player, i.e., an image indicating the face of the character and at Paragraph 0188 that the player icons 143 and 144 in FIG. 18 are displayed in association with a game icon of the game….the player icon of a player who is participating in a game is in contact with the game icon of the game….a game icon may be connected with a player icon associated with the game icon by a line and at Paragraph 0189 that the player icon of a player who is ready to play in FIG. 18 such as the player icons 141, 142 and 145 are not associated with a game icon and at FIG. 19 and Paragraph 0196-0197 that the player icons 141, 142 and 142 are moved toward the game icon 133 of the game G3 and are now associated with the game icon 133 of the game G3 when the game G3 is started by the players P1, P2 and P5 where the game state images 151, 152 and 155 are displayed in association with the player icons 141, 142 and 145. 
Hinoshita at Paragraph 0133 that the server 10 serves as a game matching server that matches a player up with another player so that these players can play a multi-player game using the respective terminal apparatuses and at Paragraph 0138-0139 that a lobby creation request can be performed when a predetermined game program is executed in a terminal apparatus 1….The server 10 stores lobby setting information for managing a lobby in the storage section 122…..The lobby setting information can be said as group information indicating a group of players who are allowed to enter a lobby…the lobby setting information contains player information about each player included in a group. Hinoshita teaches at Paragraph 0200 that lobby image is displayed when a pair of players are present in a lobby…the player icons of a pair of players are displayed in association with each other and at Paragraph 0203 that the player icons 146 and 147 of the pair of players are displayed in association with the game icon 136 of the game that are being played by a player. 
Hinoshita teaches FIGS. 18-20 and Paragraph 0186 that a player icon is generated and displayed for each player who is present in a lobby…a player icon contains an image indicating the name of a player…an image indicating a player character operated by a player, i.e., an image indicating the face of the character…a player icon may contain an image indicating an avatar of a player); and 
image generation unit configured to generate an image including an icon for the application, wherein the image generation unit includes a user image placement unit that places, on a periphery of the icon, a user image of each user with an active status from the plurality of users (
Hinoshita teaches at FIG. 18 that the player icons 143 and 144 are active players along with the associated physical strength indicators and are arranged on the periphery of the game icon while the player icons 141, 142 and 145 are in ready status. Hinoshita teaches at Paragraph 0186 that a player icon also contains an image indicating a player character operated by a player, i.e., an image indicating the face of the character and at Paragraph 0188 that the player icons 143 and 144 in FIG. 18 are displayed in association with a game icon of the game….the player icon of a player who is participating in a game is in contact with the game icon of the game….a game icon may be connected with a player icon associated with the game icon by a line and at Paragraph 0189 that the player icon of a player who is ready to play in FIG. 18 such as the player icons 141, 142 and 145 are not associated with a game icon and at FIG. 19 and Paragraph 0196-0197 that the player icons 141, 142 and 142 are moved toward the game icon 133 of the game G3 and are now associated with the game icon 133 of the game G3 when the game G3 is started by the players P1, P2 and P5 where the game state images 151, 152 and 155 are displayed in association with the player icons 141, 142 and 145. 
Hinoshita teaches at Paragraph 0133 that the server 10 serves as a game matching server that matches a player up with another player so that these players can play a multi-player game using the respective terminal apparatuses and at Paragraph 0138-0139 that a lobby creation request can be performed when a predetermined game program is executed in a terminal apparatus 1….The server 10 stores lobby setting information for managing a lobby in the storage section 122…..The lobby setting information can be said as group information indicating a group of players who are allowed to enter a lobby…the lobby setting information contains player information about each player included in a group. Hinoshita teaches at Paragraph 0200 that lobby image is displayed when a pair of players are present in a lobby…the player icons of a pair of players are displayed in association with each other and at Paragraph 0203 that the player icons 146 and 147 of the pair of players are displayed in association with the game icon 136 of the game that are being played by a player. 
Hinoshita teaches FIGS. 18-20 and Paragraph 0186 that a player icon is generated and displayed for each player who is present in a lobby…a player icon contains an image indicating the name of a player…an image indicating a player character operated by a player, i.e., an image indicating the face of the character…a player icon may contain an image indicating an avatar of a player). 
Nogami explicitly teaches an information processing device that connects to a server that manages statuses of a plurality of users, the information processing device comprising: 
an acquisition unit configured to acquire a status of each user from the server; 
wherein an active status indicates a user of the plurality of users is currently executing an application (Nogami teaches at Paragraph 0105 that control unit 210 obtains user information of users who have played a game together with the player based on the playing history stored in base station 100 and displays a user object thereof (step Sa14). In addition to the generation of the user objects, control unit 210 generates contents of balloon objects and at Paragraph 0110-0113 that when user plays a game (because user already purchased the game to be able to play the game) or participates in a community relating to the game, the game information is included in/user information stored in base station 100 or is provided by user manager 113. An user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game and displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object. Nogami teaches at Paragraph 0056 that user information includes items such as avatar….and purchase history. 
Nogami teaches at Paragraph 0098 that control unit 210 obtains from server 100 a game ID, game title, icon access information including a URL for purchasing the game and at Paragraph 0077 that the displayed user objects include an object of a particular user and at Paragraph 0094 that user objects of the users are displayed on the second start screen and at Paragraph 0101 that each user object approaches a game object associated with the user object and at Paragraph 0105 that control unit 210 obtains from user manager 113 user information including user name, profile, avatar, and information on activities of users in the friends and favorite users and user objects of the users and at Paragraph 0110 only user objects of users including the player and the family members are displayed and at Paragraph 0111 that an user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game…a displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object….a game E corresponding to game object G5 is a game in which a largest number of users are involved…each of the user objects is disposed in accordance with an involvement of a user of the user object. 
Nogami teaches at Paragraph 0113-0114 and FIGS. 13A-13B that control unit 210 refers to user information of a user corresponding to a user object for control to determine whether the user is associated with a game of any of the game objects displayed on the second start screen…control unit 210 checks whether data of activities represented by the playing history, purchase history….are associated with the games is stored. When a single user is associated with two or more games, control unit 210 selects a game in which the user has participated frequently….control unit 210 determines a game played most recently, a game played for a longer time in total…when there is an association between the user and a game, the control unit 210 causes a user object of the user to move toward a game object of the game); and 
image generation unit configured to generate an image including an icon for the application, wherein the image generation unit includes a user image placement unit that places, on a periphery of the icon, a user image of each user with an active status from the plurality of users (Nogami teaches at Paragraph 0105 that control unit 210 obtains user information of users who have played a game together with the player based on the playing history stored in base station 100 and displays a user object thereof (step Sa14). In addition to the generation of the user objects, control unit 210 generates contents of balloon objects and at Paragraph 0110-0113 that when user plays a game (because user already purchased the game to be able to play the game) or participates in a community relating to the game, the game information is included in/user information stored in base station 100 or is provided by user manager 113. An user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game and displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object. Nogami teaches at Paragraph 0056 that user information includes items such as avatar….and purchase history. 
Nogami teaches at Paragraph 0059 that avatar data may include images of a face. Nogami teaches at Paragraph 0098 that control unit 210 obtains from server 100 a game ID, game title, icon access information including a URL for purchasing the game and at Paragraph 0077 that the displayed user objects include an object of a particular user and at Paragraph 0094 that user objects of the users are displayed on the second start screen and at Paragraph 0101 that each user object approaches a game object associated with the user object and at Paragraph 0105 that control unit 210 obtains from user manager 113 user information including user name, profile, avatar, and information on activities of users in the friends and favorite users and user objects of the users and at Paragraph 0110 only user objects of users including the player and the family members are displayed and at Paragraph 0111 that an user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game…a displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object….a game E corresponding to game object G5 is a game in which a largest number of users are involved…each of the user objects is disposed in accordance with an involvement of a user of the user object. 

Nogami teaches at Paragraph 0113-0114 and FIGS. 13A-13B that control unit 210 refers to user information of a user corresponding to a user object for control to determine whether the user is associated with a game of any of the game objects displayed on the second start screen…control unit 210 checks whether data of activities represented by the playing history, purchase history….are associated with the games is stored. When a single user is associated with two or more games, control unit 210 selects a game in which the user has participated frequently….control unit 210 determines a game played most recently, a game played for a longer time in total…when there is an association between the user and a game, the control unit 210 causes a user object of the user to move toward a game object of the game). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed user objects in association with a game object of the plurality of game objects according to the user information in association with the game object. One of the ordinary skill in the art would have been motivated to have performed a display of groups of objects with each group of user objects being associated with a corresponding game object of the plurality of game objects. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the user image placement unit places all user images in an overlapping manner. 
However, Hinoshita and Nogami teach that the user image placement unit places all user images in an overlapping manner in association with the game object (Hinoshita teaches at FIG. 20 that the player icon 146 and 147 are placed in an overlapping manner associated with the game object G6. Nogami teaches at FIG. 13B and Paragraph 0111-0113 that the player objects are placed in an overlapping manner). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the user image placement unit groups users executing the application together executing the application into a plurality of groups, wherein user images of users in a first group are displayed separately from user images of users in a second group. 
Hinoshita and Nogami teach that the user image placement unit groups users executing the application together executing the application into a plurality of groups, wherein user images of users in a first group are displayed separately from user images of users in a second group (Hinoshita teaches at FIG. 19 that the player icons 141, 142 and 145 are arranged in the first group are associated with the game object G3 while the player icons 143 and 144 are arranged in the second group associated with the game object G2. Nogami teaches at FIG. 13B and Paragraph 0111-0113 that a first group of the player objects are associated with the game object E and a second group of the player objects are associated with the game object F). 
In other words, Hinoshita teaches at Paragraph 0194 that a terminal apparatus may change a display form of a player icon corresponding to a player character, depending on a state of the player character in a game…when a player character is attacked, a terminal apparatus may cause a displayed player icon corresponding to the player character to shake or may change the color of the displayed player icon depending on the physical strength of the player character. Hinoshita teaches at FIG. 18 that the player icons 143 and 144 are active players (“active status”) along with the associated physical strength indicators and are arranged on the periphery of the game icon while the player icons 141, 142 and 145 are in ready status. Hinoshita teaches at Paragraph 0186 that a player icon also contains an image indicating a player character operated by a player, i.e., an image indicating the face of the character and at Paragraph 0188 that the player icons 143 and 144 in FIG. 18 are displayed in association with a game icon of the game….the player icon of a player who is participating in a game is in contact with the game icon of the game….a game icon may be connected with a player icon associated with the game icon by a line and at Paragraph 0189 that the player icon of a player who is ready (“ready status” to play in FIG. 18 such as the player icons 141, 142 and 145 are not associated with a game icon and at FIG. 19 and Paragraph 0196-0197 that the player icons 141, 142 and 142 are moved toward the game icon 133 of the game G3 and are now associated with the game icon 133 of the game G3 when the game G3 is started by the players P1, P2 and P5 where the game state images 151, 152 and 155 are displayed in association with the player icons 141, 142 and 145. 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the acquisition unit acquires a relationship status of each of the plurality of users to an operation user who operates the information processing device. 
 Hinoshita and Nogami teach the claim limitation that the acquisition unit acquires a relationship status of each of the plurality of users to an operation user who operates the information processing device (
Nogami teaches at FIG. 12B and Paragraph 0109-0111 that only user objects of users including the player and the family members are displayed and at Paragraph 0113 that control unit 210 refers to user information of a user corresponding to a user object for control to determine whether the user is associated with a game of any of the game objects displayed on the second start screen..
Nogami teaches at Paragraph 0076 that base station 200 controls user objects such that when there is a predetermined association between a game of a displayed game object and a user object, the user moves toward the game object and stays around the game object and at Paragraph 0065 that playing history and purchase history are stored in base station 200 or server 100 stores playing history and purchase history for all the users and at Paragraph 0071 that the first start screen includes a predetermined number of icons of games that are currently executable for the reason that the user purchased them and at Paragraph 0073 that the restriction to the functionality of the game can be removed by payment of a predetermined amount purchase fee and at Paragraph 0074 that in addition to icons of games, avatars of users are included….the users whose avatars are displayed include a current user, …., friends who have once played or recently played a game that the user has once played or recently played.
Nogami teaches at Paragraph 0059 that avatar data may include images of a face. Nogami teaches at Paragraph 0098 that control unit 210 obtains from server 100 a game ID, game title, icon access information including a URL for purchasing the game and at Paragraph 0077 that the displayed user objects include an object of a particular user and at Paragraph 0094 that user objects of the users are displayed on the second start screen and at Paragraph 0101 that each user object approaches a game object associated with the user object and at Paragraph 0105 that control unit 210 obtains from user manager 113 user information including user name, profile, avatar, and information on activities of users in the friends and favorite users and user objects of the users and at Paragraph 0110 only user objects of users including the player and the family members are displayed and at Paragraph 0111 that an user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game…a displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object….a game E corresponding to game object G5 is a game in which a largest number of users are involved…each of the user objects is disposed in accordance with an involvement of a user of the user object. 
Hinoshita teaches at FIG. 20 and Paragraph 0180-0181 that a game G6 is being played by the participant players P1 and P2 and a pair of participant players P6 and P7 and a pair G7 is being played by the participant players P1 and P2 and a participant one P6 of the pair of players P6 and P7 …master terminal apparatus determines participant players such that a pair of players alternately participate in a game…where the relationship between P6 and P7 is a paired relationship. Hinoshita teaches at Paragraph 0238 that a game and participant players may be selected in step S14 and at Paragraph 0242 that if the player of the master terminal apparatus is not participating in the game determined in step S14, the CPU 81 sets one of the terminal apparatuses of players who are to participate in the game as a game management terminal and at Paragraph 0245 that the CPU 81 sends a request for start of the game to the slave terminal apparatus of participant players in the game. Hinoshita teaches at Paragraph 0289 that a terminal apparatus may execute the game selection process using a criterion designated by a player….when players who are registered as friends can enter a lobby together or players who know each other can enter a lobby together and a game may be performed in a lobby under a designated condition that is previously determined between players). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the user placement unit only places a user image on the periphery of the icon for friends of the operation user. 
Nogami further teaches the claim limitation that the user placement unit only places a user image on the periphery of the icon for friends of the operation user (Nogami teaches at FIG. 12B and Paragraph 0109-0111 that only user objects of users including the player and the family members are displayed and at Paragraph 0113 that control unit 210 refers to user information of a user corresponding to a user object for control to determine whether the user is associated with a game of any of the game objects displayed on the second start screen..
Nogami teaches at Paragraph 0076 that base station 200 controls user objects such that when there is a predetermined association between a game of a displayed game object and a user object, the user moves toward the game object and stays around the game object and at Paragraph 0065 that playing history and purchase history are stored in base station 200 or server 100 stores playing history and purchase history for all the users and at Paragraph 0071 that the first start screen includes a predetermined number of icons of games that are currently executable for the reason that the user purchased them and at Paragraph 0073 that the restriction to the functionality of the game can be removed by payment of a predetermined amount purchase fee and at Paragraph 0074 that in addition to icons of games, avatars of users are included….the users whose avatars are displayed include a current user, …., friends who have once played or recently played a game that the user has once played or recently played.
Nogami teaches at Paragraph 0059 that avatar data may include images of a face. Nogami teaches at Paragraph 0098 that control unit 210 obtains from server 100 a game ID, game title, icon access information including a URL for purchasing the game and at Paragraph 0077 that the displayed user objects include an object of a particular user and at Paragraph 0094 that user objects of the users are displayed on the second start screen and at Paragraph 0101 that each user object approaches a game object associated with the user object and at Paragraph 0105 that control unit 210 obtains from user manager 113 user information including user name, profile, avatar, and information on activities of users in the friends and favorite users and user objects of the users and at Paragraph 0110 only user objects of users including the player and the family members are displayed and at Paragraph 0111 that an user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game…a displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object….a game E corresponding to game object G5 is a game in which a largest number of users are involved…each of the user objects is disposed in accordance with an involvement of a user of the user object). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the information processing device is a content server that provides a user with content, the acquisition unit acquires from the server a content purchase history or a purchase reservation history of the friend user, the image generation unit generates an image including an icon of content available to the user and the user image placement unit places, on a periphery of the icon of the content, an image of the friend user who has purchased the content or has reserved to purchase the content. 
Nogami further teaches the claim limitation that the information processing device is a content server that provides a user with content, the acquisition unit acquires from the server a content purchase history or a purchase reservation history of the friend user (
Nogami teaches at Paragraph 0073 that the restriction to the functionality of the game can be removed by payment of a predetermined amount purchase fee and at Paragraph 0074 that in addition to icons of games, avatars of users are included….the users whose avatars are displayed include a current user, …., friends who have once played or recently played a game that the user has once played or recently played and Paragraph 0113-0114 and FIGS. 13A-13B that control unit 210 refers to user information of a user corresponding to a user object for control to determine whether the user is associated with a game of any of the game objects displayed on the second start screen…control unit 210 checks whether data of activities represented by the playing history, purchase history….are associated with the games is stored), the image generation unit generates an image including an icon of content available to the user and the user image placement unit places, on a periphery of the icon of the content, an image of the friend user who has purchased the content or has reserved to purchase the content (
Nogami teaches at Paragraph 0076 that base station 200 controls user objects such that when there is a predetermined association between a game of a displayed game object and a user object, the user moves toward the game object and stays around the game object and at Paragraph 0065 that playing history and purchase history are stored in base station 200 or server 100 stores playing history and purchase history for all the users and at Paragraph 0071 that the first start screen includes a predetermined number of icons of games that are currently executable for the reason that the user purchased them and at Paragraph 0073 that the restriction to the functionality of the game can be removed by payment of a predetermined amount purchase fee and at Paragraph 0074 that in addition to icons of games, avatars of users are included….the users whose avatars are displayed include a current user, …., friends who have once played or recently played a game that the user has once played or recently played.
Nogami teaches at Paragraph 0059 that avatar data may include images of a face. Nogami teaches at Paragraph 0098 that control unit 210 obtains from server 100 a game ID, game title, icon access information including a URL for purchasing the game and at Paragraph 0077 that the displayed user objects include an object of a particular user and at Paragraph 0094 that user objects of the users are displayed on the second start screen and at Paragraph 0101 that each user object approaches a game object associated with the user object and at Paragraph 0105 that control unit 210 obtains from user manager 113 user information including user name, profile, avatar, and information on activities of users in the friends and favorite users and user objects of the users and at Paragraph 0110 only user objects of users including the player and the family members are displayed and at Paragraph 0111 that an user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game…a displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object….a game E corresponding to game object G5 is a game in which a largest number of users are involved…each of the user objects is disposed in accordance with an involvement of a user of the user object). 

Re Claim 8: 
Hinoshita implicitly teaches an image generating method comprising: 
acquiring 
Hinoshita teaches at Paragraph 0194 that a terminal apparatus may change a display form of a player icon corresponding to a player character, depending on a state of the player character in  a game…when a player character is attacked, a terminal apparatus may cause a displayed player icon corresponding to the player character to shake or may change the color of the displayed player icon depending on the physical strength of the player character. Hinoshita teaches at FIG. 18 that the player icons 143 and 144 are active players along with the associated physical strength indicators and are arranged on the periphery of the game icon while the player icons 141, 142 and 145 are in ready status. Hinoshita teaches at Paragraph 0186 that a player icon also contains an image indicating a player character operated by a player, i.e., an image indicating the face of the character and at Paragraph 0188 that the player icons 143 and 144 in FIG. 18 are displayed in association with a game icon of the game….the player icon of a player who is participating in a game is in contact with the game icon of the game….a game icon may be connected with a player icon associated with the game icon by a line and at Paragraph 0189 that the player icon of a player who is ready to play in FIG. 18 such as the player icons 141, 142 and 145 are not associated with a game icon and at FIG. 19 and Paragraph 0196-0197 that the player icons 141, 142 and 142 are moved toward the game icon 133 of the game G3 and are now associated with the game icon 133 of the game G3 when the game G3 is started by the players P1, P2 and P5 where the game state images 151, 152 and 155 are displayed in association with the player icons 141, 142 and 145. 
Hinoshita at Paragraph 0133 that the server 10 serves as a game matching server that matches a player up with another player so that these players can play a multi-player game using the respective terminal apparatuses and at Paragraph 0138-0139 that a lobby creation request can be performed when a predetermined game program is executed in a terminal apparatus 1….The server 10 stores lobby setting information for managing a lobby in the storage section 122…..The lobby setting information can be said as group information indicating a group of players who are allowed to enter a lobby…the lobby setting information contains player information about each player included in a group. Hinoshita teaches at Paragraph 0200 that lobby image is displayed when a pair of players are present in a lobby…the player icons of a pair of players are displayed in association with each other and at Paragraph 0203 that the player icons 146 and 147 of the pair of players are displayed in association with the game icon 136 of the game that are being played by a player. 
Hinoshita teaches FIGS. 18-20 and Paragraph 0186 that a player icon is generated and displayed for each player who is present in a lobby…a player icon contains an image indicating the name of a player…an image indicating a player character operated by a player, i.e., an image indicating the face of the character…a player icon may contain an image indicating an avatar of a player); and 
Generating an image including an icon for the application; and for each user of the plurality of users Hinoshita teaches at Paragraph 0194 that a terminal apparatus may change a display form of a player icon corresponding to a player character, depending on a state of the player character in  a game…when a player character is attacked, a terminal apparatus may cause a displayed player icon corresponding to the player character to shake or may change the color of the displayed player icon depending on the physical strength of the player character. Hinoshita teaches at FIG. 18 that the player icons 143 and 144 are active players along with the associated physical strength indicators and are arranged on the periphery of the game icon while the player icons 141, 142 and 145 are in ready status. Hinoshita teaches at Paragraph 0186 that a player icon also contains an image indicating a player character operated by a player, i.e., an image indicating the face of the character and at Paragraph 0188 that the player icons 143 and 144 in FIG. 18 are displayed in association with a game icon of the game….the player icon of a player who is participating in a game is in contact with the game icon of the game….a game icon may be connected with a player icon associated with the game icon by a line and at Paragraph 0189 that the player icon of a player who is ready to play in FIG. 18 such as the player icons 141, 142 and 145 are not associated with a game icon and at FIG. 19 and Paragraph 0196-0197 that the player icons 141, 142 and 142 are moved toward the game icon 133 of the game G3 and are now associated with the game icon 133 of the game G3 when the game G3 is started by the players P1, P2 and P5 where the game state images 151, 152 and 155 are displayed in association with the player icons 141, 142 and 145. 
Hinoshita at Paragraph 0133 that the server 10 serves as a game matching server that matches a player up with another player so that these players can play a multi-player game using the respective terminal apparatuses and at Paragraph 0138-0139 that a lobby creation request can be performed when a predetermined game program is executed in a terminal apparatus 1….The server 10 stores lobby setting information for managing a lobby in the storage section 122…..The lobby setting information can be said as group information indicating a group of players who are allowed to enter a lobby…the lobby setting information contains player information about each player included in a group. Hinoshita teaches at Paragraph 0200 that lobby image is displayed when a pair of players are present in a lobby…the player icons of a pair of players are displayed in association with each other and at Paragraph 0203 that the player icons 146 and 147 of the pair of players are displayed in association with the game icon 136 of the game that are being played by a player. 
Hinoshita teaches FIGS. 18-20 and Paragraph 0186 that a player icon is generated and displayed for each player who is present in a lobby…a player icon contains an image indicating the name of a player…an image indicating a player character operated by a player, i.e., an image indicating the face of the character…a player icon may contain an image indicating an avatar of a player). 
Nogami explicitly teaches an image generating method comprising: 
acquiring purchase status of an application of a plurality of users from a server (Nogami teaches at Paragraph 0105 that control unit 210 obtains user information of users who have played a game together with the player based on the playing history stored in base station 100 and displays a user object thereof (step Sa14). In addition to the generation of the user objects, control unit 210 generates contents of balloon objects and at Paragraph 0110-0113 that when user plays a game (because user already purchased the game to be able to play the game) or participates in a community relating to the game, the game information is included in/user information stored in base station 100 or is provided by user manager 113. An user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game and displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object. Nogami teaches at Paragraph 0056 that user information includes items such as avatar….and purchase history. 
Nogami teaches at Paragraph 0098 that control unit 210 obtains from server 100 a game ID, game title, icon access information including a URL for purchasing the game and at Paragraph 0077 that the displayed user objects include an object of a particular user and at Paragraph 0094 that user objects of the users are displayed on the second start screen and at Paragraph 0101 that each user object approaches a game object associated with the user object and at Paragraph 0105 that control unit 210 obtains from user manager 113 user information including user name, profile, avatar, and information on activities of users in the friends and favorite users and user objects of the users and at Paragraph 0110 only user objects of users including the player and the family members are displayed and at Paragraph 0111 that an user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game…a displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object….a game E corresponding to game object G5 is a game in which a largest number of users are involved…each of the user objects is disposed in accordance with an involvement of a user of the user object. 
Nogami teaches at Paragraph 0113-0114 and FIGS. 13A-13B that control unit 210 refers to user information of a user corresponding to a user object for control to determine whether the user is associated with a game of any of the game objects displayed on the second start screen…control unit 210 checks whether data of activities represented by the playing history, purchase history….are associated with the games is stored. When a single user is associated with two or more games, control unit 210 selects a game in which the user has participated frequently….control unit 210 determines a game played most recently, a game played for a longer time in total…when there is an association between the user and a game, the control unit 210 causes a user object of the user to move toward a game object of the game); and 
Generating an image including an icon for the application; and for each user of the plurality of users that has purchased the application, arranging a user image of each user on a periphery of the icon (Nogami teaches at Paragraph 0105 that control unit 210 obtains user information of users who have played a game together with the player based on the playing history stored in base station 100 and displays a user object thereof (step Sa14). In addition to the generation of the user objects, control unit 210 generates contents of balloon objects and at Paragraph 0110-0113 that when user plays a game (because user already purchased the game to be able to play the game) or participates in a community relating to the game, the game information is included in/user information stored in base station 100 or is provided by user manager 113. An user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game and displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object. Nogami teaches at Paragraph 0056 that user information includes items such as avatar….and purchase history. 
Nogami teaches at Paragraph 0059 that avatar data may include images of a face. Nogami teaches at Paragraph 0098 that control unit 210 obtains from server 100 a game ID, game title, icon access information including a URL for purchasing the game and at Paragraph 0077 that the displayed user objects include an object of a particular user and at Paragraph 0094 that user objects of the users are displayed on the second start screen and at Paragraph 0101 that each user object approaches a game object associated with the user object and at Paragraph 0105 that control unit 210 obtains from user manager 113 user information including user name, profile, avatar, and information on activities of users in the friends and favorite users and user objects of the users and at Paragraph 0110 only user objects of users including the player and the family members are displayed and at Paragraph 0111 that an user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game…a displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object….a game E corresponding to game object G5 is a game in which a largest number of users are involved…each of the user objects is disposed in accordance with an involvement of a user of the user object. 

Nogami teaches at Paragraph 0076 that base station 200 controls user objects such that when there is a predetermined association between a game of a displayed game object and a user object, the user moves toward the game object and stays around the game object and at Paragraph 0065 that playing history and purchase history are stored in base station 200 or server 100 stores playing history and purchase history for all the users and at Paragraph 0071 that the first start screen includes a predetermined number of icons of games that are currently executable for the reason that the user purchased them and at Paragraph 0073 that the restriction to the functionality of the game can be removed by payment of a predetermined amount purchase fee and at Paragraph 0074 that in addition to icons of games, avatars of users are included….the users whose avatars are displayed include a current user, …., friends who have once played or recently played a game that the user has once played or recently played.
Nogami teaches at Paragraph 0113-0114 and FIGS. 13A-13B that control unit 210 refers to user information of a user corresponding to a user object for control to determine whether the user is associated with a game of any of the game objects displayed on the second start screen…control unit 210 checks whether data of activities represented by the playing history, purchase history….are associated with the games is stored. When a single user is associated with two or more games, control unit 210 selects a game in which the user has participated frequently….control unit 210 determines a game played most recently, a game played for a longer time in total…when there is an association between the user and a game, the control unit 210 causes a user object of the user to move toward a game object of the game). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed user objects in association with a game object of the plurality of game objects according to the user information in association with the game object. One of the ordinary skill in the art would have been motivated to have performed a display of groups of objects with each group of user objects being associated with a corresponding game object of the plurality of game objects. 
Re Claim 9: 
Hinoshita implicitly teaches a non-transitory computer readable medium having stored thereon a program for a computer, comprising: 
acquiring 
Hinoshita teaches at Paragraph 0194 that a terminal apparatus may change a display form of a player icon corresponding to a player character, depending on a state of the player character in  a game…when a player character is attacked, a terminal apparatus may cause a displayed player icon corresponding to the player character to shake or may change the color of the displayed player icon depending on the physical strength of the player character. Hinoshita teaches at FIG. 18 that the player icons 143 and 144 are active players along with the associated physical strength indicators and are arranged on the periphery of the game icon while the player icons 141, 142 and 145 are in ready status. Hinoshita teaches at Paragraph 0186 that a player icon also contains an image indicating a player character operated by a player, i.e., an image indicating the face of the character and at Paragraph 0188 that the player icons 143 and 144 in FIG. 18 are displayed in association with a game icon of the game….the player icon of a player who is participating in a game is in contact with the game icon of the game….a game icon may be connected with a player icon associated with the game icon by a line and at Paragraph 0189 that the player icon of a player who is ready to play in FIG. 18 such as the player icons 141, 142 and 145 are not associated with a game icon and at FIG. 19 and Paragraph 0196-0197 that the player icons 141, 142 and 142 are moved toward the game icon 133 of the game G3 and are now associated with the game icon 133 of the game G3 when the game G3 is started by the players P1, P2 and P5 where the game state images 151, 152 and 155 are displayed in association with the player icons 141, 142 and 145. 
Hinoshita at Paragraph 0133 that the server 10 serves as a game matching server that matches a player up with another player so that these players can play a multi-player game using the respective terminal apparatuses and at Paragraph 0138-0139 that a lobby creation request can be performed when a predetermined game program is executed in a terminal apparatus 1….The server 10 stores lobby setting information for managing a lobby in the storage section 122…..The lobby setting information can be said as group information indicating a group of players who are allowed to enter a lobby…the lobby setting information contains player information about each player included in a group. Hinoshita teaches at Paragraph 0200 that lobby image is displayed when a pair of players are present in a lobby…the player icons of a pair of players are displayed in association with each other and at Paragraph 0203 that the player icons 146 and 147 of the pair of players are displayed in association with the game icon 136 of the game that are being played by a player. 
Hinoshita teaches FIGS. 18-20 and Paragraph 0186 that a player icon is generated and displayed for each player who is present in a lobby…a player icon contains an image indicating the name of a player…an image indicating a player character operated by a player, i.e., an image indicating the face of the character…a player icon may contain an image indicating an avatar of a player); and 
Generating an image including an icon for the application; and for each user of the plurality of users Hinoshita teaches at Paragraph 0194 that a terminal apparatus may change a display form of a player icon corresponding to a player character, depending on a state of the player character in  a game…when a player character is attacked, a terminal apparatus may cause a displayed player icon corresponding to the player character to shake or may change the color of the displayed player icon depending on the physical strength of the player character. Hinoshita teaches at FIG. 18 that the player icons 143 and 144 are active players (“active status”) along with the associated physical strength indicators and are arranged on the periphery of the game icon while the player icons 141, 142 and 145 are in ready status. Hinoshita teaches at Paragraph 0186 that a player icon also contains an image indicating a player character operated by a player, i.e., an image indicating the face of the character and at Paragraph 0188 that the player icons 143 and 144 in FIG. 18 are displayed in association with a game icon of the game….the player icon of a player who is participating in a game is in contact with the game icon of the game….a game icon may be connected with a player icon associated with the game icon by a line and at Paragraph 0189 that the player icon of a player who is ready (“ready status” to play in FIG. 18 such as the player icons 141, 142 and 145 are not associated with a game icon and at FIG. 19 and Paragraph 0196-0197 that the player icons 141, 142 and 142 are moved toward the game icon 133 of the game G3 and are now associated with the game icon 133 of the game G3 when the game G3 is started by the players P1, P2 and P5 where the game state images 151, 152 and 155 are displayed in association with the player icons 141, 142 and 145. 
Hinoshita at Paragraph 0133 that the server 10 serves as a game matching server that matches a player up with another player so that these players can play a multi-player game using the respective terminal apparatuses and at Paragraph 0138-0139 that a lobby creation request can be performed when a predetermined game program is executed in a terminal apparatus 1….The server 10 stores lobby setting information for managing a lobby in the storage section 122…..The lobby setting information can be said as group information indicating a group of players who are allowed to enter a lobby…the lobby setting information contains player information about each player included in a group. Hinoshita teaches at Paragraph 0200 that lobby image is displayed when a pair of players are present in a lobby…the player icons of a pair of players are displayed in association with each other and at Paragraph 0203 that the player icons 146 and 147 of the pair of players are displayed in association with the game icon 136 of the game that are being played by a player. 
Hinoshita teaches FIGS. 18-20 and Paragraph 0186 that a player icon is generated and displayed for each player who is present in a lobby…a player icon contains an image indicating the name of a player…an image indicating a player character operated by a player, i.e., an image indicating the face of the character…a player icon may contain an image indicating an avatar of a player). 
Nogami explicitly teaches a non-transitory computer readable medium having stored thereon a program for a computer, comprising: 
acquiring purchase status of an application of a plurality of users from a server (
Nogami teaches at Paragraph 0105 that control unit 210 obtains user information of users who have played a game together with the player based on the playing history stored in base station 100 and displays a user object thereof (step Sa14). In addition to the generation of the user objects, control unit 210 generates contents of balloon objects and at Paragraph 0110-0113 that when user plays a game (because user already purchased the game to be able to play the game) or participates in a community relating to the game, the game information is included in/user information stored in base station 100 or is provided by user manager 113. An user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game and displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object. Nogami teaches at Paragraph 0056 that user information includes items such as avatar….and purchase history. 
Nogami teaches at Paragraph 0098 that control unit 210 obtains from server 100 a game ID, game title, icon access information including a URL for purchasing the game and at Paragraph 0077 that the displayed user objects include an object of a particular user and at Paragraph 0094 that user objects of the users are displayed on the second start screen and at Paragraph 0101 that each user object approaches a game object associated with the user object and at Paragraph 0105 that control unit 210 obtains from user manager 113 user information including user name, profile, avatar, and information on activities of users in the friends and favorite users and user objects of the users and at Paragraph 0110 only user objects of users including the player and the family members are displayed and at Paragraph 0111 that an user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game…a displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object….a game E corresponding to game object G5 is a game in which a largest number of users are involved…each of the user objects is disposed in accordance with an involvement of a user of the user object. 
Nogami teaches at Paragraph 0076 that base station 200 controls user objects such that when there is a predetermined association between a game of a displayed game object and a user object, the user moves toward the game object and stays around the game object and at Paragraph 0065 that playing history and purchase history are stored in base station 200 or server 100 stores playing history and purchase history for all the users and at Paragraph 0071 that the first start screen includes a predetermined number of icons of games that are currently executable for the reason that the user purchased them and at Paragraph 0073 that the restriction to the functionality of the game can be removed by payment of a predetermined amount purchase fee and at Paragraph 0074 that in addition to icons of games, avatars of users are included….the users whose avatars are displayed include a current user, …., friends who have once played or recently played a game that the user has once played or recently played.
Nogami teaches at Paragraph 0113-0114 and FIGS. 13A-13B that control unit 210 refers to user information of a user corresponding to a user object for control to determine whether the user is associated with a game of any of the game objects displayed on the second start screen…control unit 210 checks whether data of activities represented by the playing history, purchase history….are associated with the games is stored. When a single user is associated with two or more games, control unit 210 selects a game in which the user has participated frequently….control unit 210 determines a game played most recently, a game played for a longer time in total…when there is an association between the user and a game, the control unit 210 causes a user object of the user to move toward a game object of the game); and 
Generating an image including an icon for the application; and for each user of the plurality of users that has purchased the application, arranging a user image of each user on a periphery of the icon (Nogami teaches at Paragraph 0105 that control unit 210 obtains user information of users who have played a game together with the player based on the playing history stored in base station 100 and displays a user object thereof (step Sa14). In addition to the generation of the user objects, control unit 210 generates contents of balloon objects and at Paragraph 0110-0113 that when user plays a game (because user already purchased the game to be able to play the game) or participates in a community relating to the game, the game information is included in/user information stored in base station 100 or is provided by user manager 113. An user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game and displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object. Nogami teaches at Paragraph 0056 that user information includes items such as avatar….and purchase history. 
Nogami teaches at Paragraph 0059 that avatar data may include images of a face. Nogami teaches at Paragraph 0098 that control unit 210 obtains from server 100 a game ID, game title, icon access information including a URL for purchasing the game and at Paragraph 0077 that the displayed user objects include an object of a particular user and at Paragraph 0094 that user objects of the users are displayed on the second start screen and at Paragraph 0101 that each user object approaches a game object associated with the user object and at Paragraph 0105 that control unit 210 obtains from user manager 113 user information including user name, profile, avatar, and information on activities of users in the friends and favorite users and user objects of the users and at Paragraph 0110 only user objects of users including the player and the family members are displayed and at Paragraph 0111 that an user object is attracted to a particular game object when a condition exists that there is an association between user information corresponding to the user object and data relating to the particular game…a displayed user object of the user is controlled such that it moves toward a game object of the game and stays in the vicinity of the game object….a game E corresponding to game object G5 is a game in which a largest number of users are involved…each of the user objects is disposed in accordance with an involvement of a user of the user object. 

Nogami teaches at Paragraph 0113-0114 and FIGS. 13A-13B that control unit 210 refers to user information of a user corresponding to a user object for control to determine whether the user is associated with a game of any of the game objects displayed on the second start screen…control unit 210 checks whether data of activities represented by the playing history, purchase history….are associated with the games is stored. When a single user is associated with two or more games, control unit 210 selects a game in which the user has participated frequently….control unit 210 determines a game played most recently, a game played for a longer time in total…when there is an association between the user and a game, the control unit 210 causes a user object of the user to move toward a game object of the game). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed user objects in association with a game object of the plurality of game objects according to the user information in association with the game object. One of the ordinary skill in the art would have been motivated to have performed a display of groups of objects with each group of user objects being associated with a corresponding game object of the plurality of game objects. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613